Citation Nr: 1040243	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  06-14 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim for service connection for residuals of head injuries, 
to include as secondary to the Veteran's service-connected 
bilateral knee disabilities.

2.  Whether new and material evidence has been received to reopen 
the claim for service connection for facial spasm and cluster 
headaches, to include as secondary to the Veteran's service-
connected bilateral knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to August 
1980.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony during a videoconference hearing 
before the undersigned Acting Veterans Law Judge in July 2010.  A 
transcript of the hearing is associated with his claims folder.  

The issues of service connection on the merits are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO last denied service connection for head injuries and 
facial spasm and cluster headaches in August 2003.  The Veteran 
did not appeal.

2.  Since the final August 2003 decision, evidence relating to an 
unestablished fact necessary to substantiate the claims and 
raising a reasonable possibility of substantiating the claims has 
been received.  



CONCLUSIONS OF LAW

1.  The August 2003 RO decision denying service connection for 
head injuries and facial spasm and cluster headaches is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  The criteria to reopen the claims for service connection for 
head injuries and facial spasm and cluster headaches based on new 
and material evidence are met.  38 U.S.C.A § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, or any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veteran Claims (Court) held that VA must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform 
the claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  

Given the fully favorable decision discussed below as it relates 
to the issues of whether new and material evidence has been 
received to reopen the claims of service connection for residuals 
of head injuries and facial spasm and cluster headaches, to 
include as secondary to the Veteran's service-connected bilateral 
knee disabilities, the Board finds that any issue with regard to 
the timing or content of the VCAA notice provided to the Veteran 
is moot or represents harmless error.  As noted above, the 
underlying claims of service connection is being remanded to the 
AMC for further development.  

II.  Decision  

The RO last denied service connection for head injuries and for 
facial spasm and cluster headaches in August 2003.  The Veteran 
was notified of this decision and of his appellate rights by 
letter dated that month.  He did not appeal.  Thus, the rating 
decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 
20.1103.  The basis for the head injuries decision was that there 
was no evidence or medical opinion to show that his head injuries 
were related to his knee condition.  The basis for the facial 
spasm and cluster headaches decision was that there was no 
evidence of facial spasm and cluster headaches being incurred or 
aggravated by service, or of service-connected head injury, and 
so service connection for facial spasm and cluster headaches on a 
direct or secondary basis could not be established.  

At the time of the August 2003 decision, service treatment 
records did not show head injuries, facial spasm, or cluster 
headaches, and the Veteran had not claimed that they were 
directly due to service.  He had claimed that he had had a fall 
due to his service-connected right knee disability in 1997, and 
hit his head, and that he now had facial spasms and cluster 
headaches.  

Claims are to be reopened when new and material evidence is 
submitted.  38 U.S.C.A. § 5108.  Applicable 38 C.F.R. § 3.156 
provides that new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156. 

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in- service disease 
or injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).

Service connection may be granted, on a secondary basis, for a 
disability which is proximately due to, or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2010).  Similarly, any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due to 
the natural progress of the nonservice-connected disease, will be 
service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In 
the latter instance, the nonservice-connected disease or injury 
is said to have been aggravated by the service-connected disease 
or injury.  38 C.F.R. § 3.310.  

The evidence submitted since the last final decision in August 
2003 is sufficient to reopen the claims, as it is new and 
material.  The Veteran testified in July 2010 that he had had 
several falls between 1994 and 1996, due to knee instability.  He 
fell in 1996 due to right knee instability, while he was in a 
tub, and he hit the left side of his face; that caused damage to 
his nerves in his face.  Twitching started in 1997, with 
migraines.  One doctor told him that his facial spasm could have 
been caused by trauma from when he hit his face, and the Veteran 
was quite sure that the spasm started from the fall.  He was 
diagnosed with cluster headaches in 1998 or 1999, and the doctor 
that diagnosed them told him that it could have been from when he 
fell.  This testimony adds details to his earlier assertions that 
he had had a fall due to his service-connected right knee 
disability in 1997, and hit his head, and then had facial spasms 
and cluster headaches.  Paller v. Principi, 3 Vet. App. 535, 538 
(1992) (distinguishing cumulative evidence from corroborative 
evidence).  It provides further details about the timing of 
events.
Since new and material evidence has been received concerning the 
claims, the claims must be reopened.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156.  


ORDER

The application to reopen the claim for service connection for 
residuals of head injuries, to include as secondary to the 
Veteran's service-connected bilateral knee disabilities is 
allowed.  To this extent only, the appeal is granted.  

The application to reopen the claim of service connection for 
facial spasm and cluster headaches, to include as secondary to 
the Veteran's service-connected bilateral knee disabilities is 
allowed.  To this extent only, the appeal is granted.


REMAND

The Veteran claims that he has neurological impairment in the 
form of residuals of head injuries, cluster headaches, and facial 
spasm, due to a 1996 fall due to instability from his service-
connected knee disabilities.  Cluster headaches and facial spasm 
have been assessed in 2003 VA medical records, and the Veteran is 
service connected for both knees.  Accordingly, a VA examination 
is necessary.  38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his residuals of head 
injuries, facial spasm, and cluster 
headaches.  All necessary tests should be 
performed.  The examiner is requested to 
provide an opinion concerning whether it 
is at least as likely as not (50 percent 
probability or more) that the Veteran's 
claimed disabilities - residuals of head 
injuries, facial spasm, and cluster 
headaches were caused or aggravated by the 
Veteran's service-connected bilateral knee 
disabilities.  The examiner should assume 
for the purposes of the opinion that the 
Veteran did fall while in the tub due to 
his service-connected right knee 
disability in 1996.  If the examiner finds 
that the Veteran's residuals of head 
injuries, facial spasm, and cluster 
headaches are aggravated by the service-
connected knee disabilities, he/she should 
indicate the degree of disability of the 
residuals of head injuries, facial spasm, 
and cluster headaches before they were 
aggravated and its current degree of 
disability.  If the residuals of head 
injuries, facial spasm, and cluster 
headaches were not caused or aggravated by 
the service-connected knee disabilities, 
the examiner should state so.  The 
rationale for any opinion expressed should 
be set forth.  If the examiner is unable 
to provide the requested opinion(s) 
without resorting to speculation, it 
should be so stated and he or she must 
discuss why an opinion is not possible.  
The claims folder should be made available 
to the examiner in conjunction with the 
examination.  

2.  Thereafter, readjudicate the issues on 
appeal.  If the benefits sought on appeal 
are not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and afforded the appropriate opportunity to 
respond thereto.  The matter should then be 
returned to the Board, if in order, for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



____________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


